Case 20-10553-CSS   Doc 775-2   Filed 07/10/20   Page 1 of 9




                     EXHIBIT “B”
Case 20-10553-CSS   Doc 775-2   Filed 07/10/20   Page 2 of 9
Case 20-10553-CSS   Doc 775-2   Filed 07/10/20   Page 3 of 9
Case 20-10553-CSS   Doc 775-2   Filed 07/10/20   Page 4 of 9
               Case 20-10553-CSS           Doc 775-2         Filed 07/10/20      Page 5 of 9


                                  BROCKSMITH & BROCKSMITH
                                               Attorneys at Law
                                         40 Skokie Boulevard, Suite 400
                                           Northbrook, Illinois 60062

                                                                                         Tel.: (847) 559-1752
Paul A. Brocksmith                                                                        Fax: (847) 559-9197
                                                                                    E-mail: info@brocklaw.com



                                               May 18, 2020

Brixmor Heritage Square LLC                                           Brixmor Property Group
Brixmor Heritage Square Mgr LLC                                       8700 W. Bryn Mawr Avenue
450 Lexington Avenue, 13th Fir.                                       Suite 1000S
New York, New York 10017                                              Chicago, Illinois 60631

         Re:         Heritage Square Shopping Center, Naperville, Illinois
                     Art Van Furniture Store, 404 South State Route 59
                     Mechanics Lien Claim of Carroll Seating Company, Inc.

To Whom It May Concern:

        I am an attorney for Carroll Seating Company, Inc., a custom casework and millwork
construction contractor, which furnished and installed Marlite wall panels and millwork in the
improvement of your property in the Heritage Square Shopping Center, at 404 South State Route
59, Naperville, Illinois, at the direction of your lessee, Art Van Furniture, LLC. Enclosed are
copies of two Claims for Mechanics Lien recorded against that property (one for materials, one
for installation) reflecting a total of $93,205.75 unpaid by Art Van Furniture and owed to Carroll
Seating for the work it performed.

       Carroll Seating is aware of Art Van Furniture's bankruptcy. Please contact the
undersigned to advise as to how you would like to address this situation. Carroll Seating would,
of course, be willing to assign its claims and secured creditor status in exchange for payment for
the improvements made.

                                                             Very truly yours,



                                                             Paul A. Brocksmith

PAB/tkm
Enclosures

cc:      T. Madura, Carroll Seating, via email, w/encls.
         B. Ratajczak, Brixmor, via email (brad.ratajczakbrixmor.com), w/encls.
         H. Bums, Brixmor, via email (heather.burns@brixmor.com), w/encls.
             Case 20-10553-CSS        Doc 775-2     Filed 07/10/20    Page 6 of 9
                                                                      11II1111111111111111111111

                                                                        8 0 2 2 3 4 9 4
                                                                           T::. 40 2872
IN THE OFFICE OF THE
RECORDER OF DEEDS                                                    FRED E:UCHOLZ • REC:0RE:ER
                                                                     DUPAGECUIjNT( ILL II NO S
DUPAGE COUNTY, ILLINOIS
                                                                       0417/2020 1223 FM
                                                                                RHSP

                                                                     DOCUMENT * R2020--137400
STATE OF ILLINOIS )
                  )SS.
COUNTY OF COOK )




                             CLAIM FOR MECHANICS LIEN

       CARROLL SEATING COMPANY, INC., ("claimant"), an Illinois corporation with its
principal place of business located at 2105 Lunt, Elk Grove Village, Illinois 60007, hereby
claims a mechanics lien pursuant to the provisions of Chapter 770, Illinois Compiled Statutes,
and states as follows:
       1.      The real property subject to this Claim for Lien is located at 404 South Illinois
Route 59, Naperville, Illinois, in the Heritage Square Shopping Center, and is more fully
described as follows:

LOT 1 IN HERITAGE SQUARE, NAPERVILLE, BEING A SUBDIVISION OF PART OF
THE SOUTHWEST Y4 OF THE NORTHWEST '/4 OF SECTION 22, TOWNSHIP 38 NORTH,
RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT
THEREOF RECORDED JULY 28, 1992 AS DOCUMENT R92-143318, (EXCEPTING
THEREFROM THAT PART TAKEN FOR ROADWAY PURPOSES AS DESCRIBED IN
THE ORDER VESTING TITLE ENTERED IN CASE NO. 12 ED 22, IN THE CIRCUIT
COURT OF DUPAGE COUNTY, ILLINOIS AND RECORDED AUGUST 25, 2016 AS
DOCUMENT R2016-90221), IN DUPAGE COUNTY, ILLINOIS.

PIN: 07-22-102-022

       2. On information and belief, the real property described above is owned by Centro
Bradley Heritage Square LLC ("the owner").
       3.      On or about November 7, 2019, Art Van Furniture, LLC ("Art Van"), a
leaseholder of a portion of the subject property, contracted with claimant, with the owner's
authorization or knowing permission, for claimant to furnish labor and equipment to install
certain Marlite wall panels in the improvement of the above-described real property. Claimant

                                                                                                   2-
              Case 20-10553-CSS                 Doc 775-2           Filed 07/10/20              Page 7 of 9


last furnished said labor and equipment in the improvement of the above-described property on
January 10, 2020.
         4.     The balance now due and owing to claimant for said labor and equipment
furnished in the improvement of the above-described real property, after allowing all credits, is
$49,055.00.
         WHEREFORE, Carroll Seating Company, Inc. hereby claims a lien upon the real
property described above and any improvements thereon in the amount of $49,055.00, together
with interest as provided by statute.
         Dated this 13th day of April, 2020.


                                                          CARROLL SEATING COMPANY, INC.


                                                          By:
                                                                Thomas Madura, Treasurer


STATE OF ILLINOIS )
                  )SS.
COUNTY OF COOK )

                                                      AFFIDAVIT

         The affiant, Thomas Madura, being first duly sworn, on oath deposes and says that he is
the treasurer of Carroll Seating Company, Inc., that he has read the foregoing Claim for
Mechanics Lien and knows the contents thereof, and that the statements contained therein are, to
the best of his knowledge and belief, true and correct.




                                                                              Thomas Madura

SUBSCRIBED and SWORN TO
before me this 13th day of April, 2020.
     /                                                            MARCY POLLAN
                                                                 OFFICIAL SEAL
                                                             Notary Public, State of Illinois
                                                              My Commission Expires
                                                                     May 02 2023




                                (' Prepared by and return after recording to:
                 Paul A. Brocksm th, Brocksmith & Brocksmith, 40 Skokie Blvd., Suite. 400, Northbrook, IL 60062


                                                               2                                              I
             Case 20-10553-CSS        Doc 775-2     Filed 07/10/20     Page 8 of 9
                                                                      11 IlUtlIllilIl! IiJ1IIIJ1I I II




                                                                             T:.40
IN THE OFFICE OF THE
                                                                     FREE: ELIi::HOLZ REC:ORE:ER
RECORDER OF DEEDS
                                                                     E:'UF'8E E:OUNT( ILL I NOl S
DUPAGE COUNTY, ILLINOIS                                                04,i7/2020 i2:23 PM
                                                                                  RHSP

                                                                     E:OCUMEMT * P2020 -037599
STATE OF ILLINOIS )
                  )SS.
COUNTY OF COOK )




                             CLAIM FOR MECHANICS LIEN

       CARROLL SEATING COMPANY, INC., ("claimant"), an Illinois corporation with its
principal place of business located at 2105 Lunt, Elk Grove Village, Illinois 60007, hereby
claims a mechanics lien pursuant to the provisions of Chapter 770, Illinois Compiled Statutes,
and states as follows:
       1.      The real property subject to this Claim for Lien is located at 404 South Illinois
Route 59, Naperville, Illinois, in the Heritage Square Shopping Center, and is more fully
described as follows:

LOT 1 IN HERITAGE SQUARE, NAPERVILLE, BEING A SUBDIVISION OF PART OF
THE SOUTHWEST/40F THE NORTHWEST/40F SECTION 22, TOWNSHIP 38 NORTH,
RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT
THEREOF RECORDED JULY 28, 1992 AS DOCUMENT R92-143318, (EXCEPTING
THEREFROM THAT PART TAKEN FOR ROADWAY PURPOSES AS DESCRIBED IN
THE ORDER VESTING TITLE ENTERED IN CASE NO. 12 ED 22, IN THE CIRCUIT
COURT OF DUPAGE COUNTY, ILLINOIS AND RECORDED AUGUST 25, 2016 AS
DOCUMENT R2016-90221), IN DUPAGE COUNTY, ILLINOIS.

PIN: 07-22-102-022

       2.      On information and belief, the real property described above is owned by Centro
Bradley Heritage Square LLC ("the owner").
       3.      On or about October 8, 2019, Art Van Furniture, LLC ("Art Van"), a leaseholder
of a portion of the subject property, contracted with claimant, with the owner's authorization or
knowing permission, for claimant to furnish to Art Van certain Marlite wall panels and poplar
wall base custom millwork for the improvement of the above-described real property. Claimant
             Case 20-10553-CSS                 Doc 775-2           Filed 07/10/20             Page 9 of 9


last furnished said materials in the improvement of the above-described property on January 6,
2020.
        4.     The balance now due and owing to claimant for said material furnished in the
improvement of the above-described real property, after allowing all credits, is $44,150.75.
        WHEREFORE, Carroll Seating Company, Inc. hereby claims a lien upon the real
property described above and any improvements thereon in the amount of $44,150.75, together
with interest as provided by statute.
        Dated this 13th day of April, 2020.


                                                         CARROLL SEATING COMPANY, INC.


                                                         By:
                                                               Thomas Madura, Treasurer


STATE OF ILLINOIS )
                  )SS.
COUNTY OF COOK. )

                                                    AFFIDAVIT

        The affiant, Thomas Madura, being first duly sworn, on oath deposes and says that he is
the treasurer of Carroll Seating Company, Inc., that he has read the foregoing Claim for
Mechanics Lien and knows the contents thereof, and that the statements contained therein are, to
the best of his knowledge and belief, true and correct.




                                                                             Thomas Madura


SUBSCRIBED and SWORN TO
before me this 13th day of April, 2020.
                                                          MARCY POLLAN
                                                         OFFICIAL SEAL
IN                                                   Notary Public, State of Illinois
                                                      My Commission Expires
                    Public              '"r'                 May 02 2023


                                 (Prepared by and return after recording to:
                Paul A. Brocksmit , Brocksmith & Brocksmith, 40 Skokie Blvd., Suite. 400, Northbrook, IL 60062



                                                              2
